 



Exhibit 10.2
PETER WEIL AGREEMENT
     THIS AGREEMENT, dated as of September 12, 2006, is between ASHWORTH, INC.,
a Delaware corporation and its successors or assignees (“Ashworth”) and PETER M.
WEIL, an individual (“Mr. Weil”).
     1. ENGAGEMENT OF SERVICES. Ashworth is engaging the services, advice,
expertise and counsel of Mr. Weil on subjects of corporate management and
operations and decision-making within the Office of the Chairman. Subject to the
terms of this Agreement, Mr. Weil will, to the best of his ability, render these
duties which, during the term of this Agreement, will essentially require Mr.
Weil’s full-time attention. All assignments to Mr. Weil must be approved by
mutual agreement of Mr. Weil and either the Chairman of the Ashworth Board or
the Ashworth Board of Directors (the “Board”) itself, and the scope of
Mr. Weil’s authority and services with respect to such assignments will be
similarly determined by mutual agreement. Mr. Weil agrees to serve as a member
of Ashworth’s Office of the Chairman, which reports directly to the Chairman of
the Board of Directors of the Company. Mr. Weil’s engagement hereunder is at
will, and nothing in this Agreement shall confer any right with respect to the
continuation of Mr. Weil’s engagement by Ashworth. Ashworth will make its
employees, facilities and equipment reasonably available to Mr. Weil in order
for him to perform his duties under this Agreement. Mr. Weil may not subcontract
or otherwise delegate his obligations under this Agreement without Ashworth’s
prior written consent.
     2. COMPENSATION. In view of the time commitments associated with his duties
under this Agreement as well as his continuing duties a Director on the Board,
and until further action of the Board, Mr. Weil shall be compensated for all
services under this Agreement and as a Director for the duration of service
under this Agreement with an aggregate cash retainer of $30,000 per month (or
pro rata portion of each month, as relevant), payable at the end of each month
of service. In this regard and during the term of this Agreement, Mr. Weil shall
not receive a separate cash retainer or per Board Meeting fees for his
continuing service as a Director of the Board.
     As additional compensation, Ashworth hereby grants to Mr. Weil a
non-qualified stock option grant covering 25,000 shares of Ashworth’s common
stock, with an exercise price equal to 100% of fair market value of the common
stock on the date of grant. The foregoing option shall vest over a three-month
period on a daily basis (inclusive of week-ends and holidays). Vesting shall
cease upon termination of this Agreement, for any reason, and the option shall
remain exercisable for a period of five (5) years after the date of grant. The
foregoing option grant, and any future grants made pursuant to this Section 2,
are in addition to, and not in lieu of, any and all stock option grants to
Mr. Weil for his continuing service on the Board.
     If this Agreement is not terminated earlier, a comparable stock option
grant covering 25,000 shares of common stock shall be made on each three-month
anniversary of the Effective Date with comparable terms and conditions.
     Mr. Weil will promptly be reimbursed for reasonable out-of-pocket expenses
incurred in connection with the performance of services under this Agreement
provided Mr. Weil submits

 



--------------------------------------------------------------------------------



 



verification of such expenses as Ashworth may reasonably require. Upon
termination of this Agreement for any reason, Mr. Weil will be paid fees and
expenses earned or accrued through the date of termination.
     3. INDEPENDENT CONTRACTOR RELATIONSHIP. Mr. Weil’s relationship with
Ashworth will be that of an independent contractor and nothing in this Agreement
should be construed to create a partnership, joint venture, or employer-employee
relationship. Mr. Weil will not be entitled to any of the benefits that Ashworth
may make available to its employees, such as group insurance, profit-sharing or
retirement benefits. Mr. Weil will be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to his performance of services and receipt of fees under
this Agreement. Ashworth will regularly report amounts paid to Mr. Weil by
filing Form 1099-MISC with the Internal Revenue Service as required by law.
Because Mr. Weil is an independent contractor, Ashworth will not withhold or
make payments for social security; make unemployment insurance or disability
insurance contributions; or obtain worker’s compensation insurance on Mr. Weil’s
behalf. Mr. Weil agrees to accept exclusive liability for complying with all
applicable state and federal laws governing self-employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to Mr. Weil , his agents or employees under
this Agreement. Mr. Weil hereby agrees to indemnify and defend Ashworth against
any and all such taxes or contributions, including penalties and interest.
     4. TRADE SECRETS — INTELLECTUAL PROPERTY RIGHTS.
          4.1 Proprietary Information. Mr. Weil agrees that, at all times during
the term of this Agreement and at all times thereafter, he will take all steps
necessary to hold all Proprietary Information (as defined below) in the
strictest trust and confidence, will not directly or indirectly use any
Proprietary Information in any manner or for any purpose not expressly set forth
in this Agreement, will not directly or indirectly disclose any Proprietary
Information to any third party, and will not exhibit, demonstrate, or otherwise
display Proprietary Information without first obtaining the express prior
written consent of the Chairman of the Board. “Proprietary Information” means
any knowledge, data or other information of or relating to the Company not
lawfully in the public domain, including, without limitation, the following:
          (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, prototypes, experimental work, computer
programs, designs, and techniques (hereinafter collectively referred to as
“Inventions”);
          (b) information regarding development, plans for research, current
products, new products, marketing and selling, business or strategic plans,
strategies, budgets, licenses, unpublished financial statements, prices and
costs, other financial information, suppliers and customers; and
          (c) information regarding employees, other consultants and licensees
or licensors of Ashworth, as well as the skills and compensation of such
persons.

2



--------------------------------------------------------------------------------



 



          4.2 Third Party Information. Mr. Weil understands that Ashworth may
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on Ashworth’s part to maintain the
confidentiality of such information and use it only for certain limited
purposes. Mr. Weil agrees to hold Third Party Information in confidence and not
to directly or indirectly disclose to anyone (other than Ashworth personnel or
authorized representatives who need to know such information in connection with
their work for Ashworth) or to use, directly or indirectly, except in connection
with Mr. Weil’s services for Ashworth, Third Party Information unless expressly
authorized in writing by the Chairman of the Board.
          4.3 No Conflict of Interest. Mr. Weil agrees during the term of this
Agreement not to accept work or enter into a contract or accept an obligation,
inconsistent or incompatible with Mr. Weil’s obligations under this Agreement or
the scope of his duties rendered for Ashworth. Mr. Weil warrants that to the
best of his knowledge that there is no existing contract or duty on Mr. Weil’s
part that may conflict with the terms of this Agreement. Mr. Weil further agrees
not to disclose to Ashworth, or bring onto Ashworth’s premises, or induce
Ashworth to use any confidential information that belongs to anyone other than
Ashworth or Mr. Weil.
          4.4 Disclosure of Work Product. As used in this Agreement, the term
“Work Product” means any Invention, whether or not patentable, and all related
know-how, designs, mask works, trademarks, formulae, processes, manufacturing
techniques, trade secrets, ideas, artwork, prototypes, software or other
copyrightable or patentable works. Mr. Weil agrees to disclose promptly in
writing to Ashworth, or any person designated by Ashworth, all Work Product that
is solely or jointly conceived, made, reduced to practice, or learned by
Mr. Weil in the course of any work performed for Ashworth (“Ashworth Work
Product”). Mr. Weil represents that any Work Product relating to Ashworth’s
business or any project that Mr. Weil has made, conceived or reduced to practice
at the time of signing this Agreement (“Prior Work Product”) has been disclosed
in writing to Ashworth and attached to this Agreement as Exhibit A. If
disclosure of any such Prior Work Product would cause Mr. Weil to violate any
prior confidentiality agreement, Mr. Weil understands that he is not to list
such Prior Work Product in Exhibit A but he will disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs, and the
fact that full disclosure as to such Prior Work Product has not been made for
that reason. A space is provided in Exhibit A for such purpose.
          4.5 Ownership of Work Product. Mr. Weil agrees that any and all
Inventions conceived, written, created or first reduced to practice in the
performance of work under and related to this Agreement shall be the sole and
exclusive property of Ashworth.
          4.6 Assignment of Ashworth Work Product. Mr. Weil irrevocably assigns
to Ashworth all right, title and interest worldwide in and to the Ashworth Work
Product and all applicable intellectual property rights related to the Ashworth
Work Product, including without limitation, copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights (the “Proprietary
Rights”). Except as set forth below, Mr. Weil retains no rights to use the
Ashworth Work Product and agrees not to challenge the validity of Ashworth’s
ownership in the Ashworth Work Product.

3



--------------------------------------------------------------------------------



 



          4.7 Waiver or Assignment of Other Rights. If Mr. Weil has any rights
to the Ashworth Work Product that cannot be assigned to Ashworth, Mr. Weil
unconditionally and irrevocably waives the enforcement of such rights, and all
claims and causes of action of any kind against Ashworth with respect to such
rights, and agrees, at Ashworth’s request and expense, to consent to and join in
any action to enforce such rights. If Mr. Weil has any right to the Ashworth
Work Product that cannot be assigned to Ashworth or waived by Mr. Weil, Mr. Weil
unconditionally and irrevocably grants to Ashworth during the term of such
rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed, such
rights.
          4.8 Assistance. Mr. Weil agrees to cooperate with Ashworth or its
designee(s), both during and after the term of this Agreement, in the
procurement and maintenance of Ashworth’s rights in Ashworth Work Product and to
execute, when requested, any other documents deemed necessary by Ashworth to
carry out the purpose of this Agreement. Mr. Weil agrees to promptly execute
upon Ashworth’s request a signed transfer of copyright to Ashworth in the form
attached to this Agreement as Exhibit B for all Ashworth Work Product subject to
copyright protection, including, without limitation, computer programs, notes,
sketches, drawings and reports.
          4.9 Enforcement of Proprietary Rights. Mr. Weil will assist Ashworth
in every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Ashworth Work Product in any and all
countries. To that end Mr. Weil will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as Ashworth may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, Mr. Weil will execute, verify and deliver assignments of such
Proprietary Rights to Ashworth or its designee. Mr. Weil’s obligation to assist
Ashworth with respect to Proprietary Rights relating to such Ashworth Work
Product in any and all countries shall continue beyond the termination of this
Agreement, but Ashworth shall compensate Mr. Weil at a reasonable rate after
such termination for the time actually spent by Mr. Weil at Ashworth’s request
on such assistance.
          4.10 Execution of Documents. In the event Ashworth is unable for any
reason, after reasonable effort, to secure Mr. Weil’s signature on any document
needed in connection with the actions specified in the preceding Sections 4.8
and 4.9, Mr. Weil hereby irrevocably designates and appoints Ashworth and its
duly authorized officers and agents as his agent and attorney-in-fact, which
appointment is coupled with an interest, to act for and on his behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by Mr. Weil. Mr. Weil hereby waives and
quitclaims to Ashworth any and all claims, of any nature whatsoever, that Mr.
Weil now or may hereafter have for infringement of any Proprietary Rights
assigned or attempted to be assigned hereunder to Ashworth.
     5. MR. WEIL’S REPRESENTATIONS AND WARRANTIES. Mr. Weil hereby represents
and warrants to Ashworth that:

4



--------------------------------------------------------------------------------



 



          (a) the Ashworth Work Product will be an original work of Mr. Weil and
any third parties will have executed assignment of rights reasonably acceptable
to Ashworth;
          (b) neither the Ashworth Work Product nor any element thereof will
infringe the Intellectual Property Rights of any third party;
          (c) neither the Ashworth Work Product nor any element thereof will be
subject to any restrictions or to any mortgages, liens, pledges, security
interests, encumbrances or encroachments;
          (d) Mr. Weil will not grant, directly or indirectly, any rights or
interest whatsoever in the Ashworth Work Product to third parties;
          (e) Mr. Weil has full right and power to enter into and perform this
Agreement without the consent of any third party; and
          (f) Mr. Weil will take all reasonably necessary precautions to prevent
injury to any persons (including employees of Ashworth) or damage to property
(including Ashworth’s property) during the term of this Agreement.
     6. INDEMNIFICATION. Mr. Weil will indemnify and hold harmless Ashworth, its
officers, directors, employees, sublicensees, customers and agents from any and
all claims, losses, liabilities, damages, expenses and costs (including actual
attorneys’ fees and court costs) that result from a breach or alleged breach of
any representation or warranty of Mr. Weil (a “Claim”) set forth in Section 5 of
this Agreement, provided that Ashworth gives Mr. Weil written notice of any such
Claim and Mr. Weil has the right to participate in the defense of any such Claim
at his expense. Notwithstanding this right of participation, Ashworth retains
the sole and exclusive right to select legal counsel for itself. From the date
of written notice from Ashworth to Mr. Weil of any such Claim, Ashworth shall
have the right to withhold from any payments due Mr. Weil under this Agreement
the amount of any defense costs, plus additional reasonable amounts as security
for Mr. Weil’s obligations under this Section 6.
     7. TERMINATION.
          7.1 Termination by Ashworth. Ashworth may terminate this Agreement at
its convenience and without any breach by Mr. Weil upon written notice to
Mr. Weil. Ashworth may also terminate this Agreement immediately in its sole
discretion upon Mr. Weil’s material breach of Section 4 or any other section of
this Agreement.
          7.2 Termination by Mr. Weil. Mr. Weil may terminate this Agreement at
any time upon written notice to Ashworth. Mr. Weil may also terminate this
Agreement immediately in his sole discretion upon Ashworth’s material breach of
this Agreement.
          7.3 Return of Ashworth Property. Upon termination of the Agreement for
any reason, Mr. Weil will deliver to Ashworth any and all drawings, notes,
computer source or object code, memoranda, specifications, devices, formulas,
and documents, together with all copies thereof, and any other material
containing or disclosing any Ashworth Work Product, Third Party Information or
Proprietary Information of Ashworth. Mr. Weil further agrees that

5



--------------------------------------------------------------------------------



 



any property situated on Ashworth’s premises and owned by Ashworth, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Ashworth personnel at any time with or without notice.
     8. GENERAL PROVISIONS.
          8.1 Governing Law. This Agreement will be governed and construed in
accordance with the laws of the State of California as applied to transactions
taking place wholly within California between California residents, without
giving effect to principles of conflict of laws. Mr. Weil hereby expressly and
irrevocably consents to the personal jurisdiction of the state and federal
courts located in San Diego County or Orange County, California for any lawsuit
filed arising from or related to this Agreement and any suit arising from this
Agreement shall be brought in those courts.
          8.2 Severability. In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. Moreover, if any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.
          8.3 No Assignment. This Agreement may not be assigned by Mr. Weil
without Ashworth’s prior written consent, and any such attempted assignment
shall be void and of no effect.
          8.4 Notices. All notices, requests and other communications under this
Agreement must be in writing, and must be mailed by registered or certified
mail, postage prepaid and return receipt requested, or delivered by hand to the
party to whom such notice is required or permitted to be given. If mailed, any
such notice will be considered to have been given three (3) business days after
it was mailed, as evidenced by the postmark. If delivered by hand, any such
notice will be considered to have been given when received by the party to whom
notice is given, as evidenced by written and dated receipt of the receiving
party. The mailing address for notice to either party will be the address shown
on the signature page of this Agreement. Either party may change its mailing
address by notice as provided by this section.
          8.5 Legal Fees. If any dispute arises between the parties with respect
to the matters covered by this Agreement which leads to a proceeding to resolve
such dispute, the prevailing party in such proceeding shall be entitled to
receive its actual attorneys’ fees, expert witness fees and out-of-pocket costs
incurred in connection with such proceeding, in addition to any other relief it
may be awarded.
          8.6 Injunctive Relief. Mr. Weil agrees that any breach of this
Agreement will result in irreparable and continuing damage to Ashworth for which
there may be no adequate remedy at law, and the Ashworth is therefore entitled
to seek injunctive relief in addition to such other and further relief as may be
appropriate. All applicable actions may be taken by the

6



--------------------------------------------------------------------------------



 



Ashworth without bond and without prejudice to any other rights and remedies
that the Ashworth may have for a breach of this Agreement. The failure of the
Ashworth to promptly institute legal action upon any breach of this Agreement
shall not constitute a waiver of that or any other breach hereof.
          8.7 Survival. The following provisions shall survive termination of
this Agreement: Section 4, Section 5, Section 6 and Section 8.
          8.8 Export. Mr. Weil agrees not to export, directly or indirectly, any
U.S. source technical data acquired from Ashworth or any products utilizing such
data to countries outside the United States, which export may be in violation of
the United States export laws or regulations.
          8.9 Waiver. No waiver by Ashworth or Mr. Weil of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach. No waiver by
Ashworth or Mr. Weil of any right under this Agreement shall be construed as a
waiver of any other right. Neither Ashworth nor Mr. Weil shall be required to
give notice to enforce strict adherence to all terms of this Agreement.
          8.10 Entire Agreement. This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. The
terms of this Agreement will govern all duties undertaken by Mr. Weil for
Ashworth.
          8.11 Counterparts. Facsimile transmission of any signed original of
this Agreement will be deemed the same as delivery of an original. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and each of which together shall be deemed one and the same
instrument.
[The remainder of this page is intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representative as of the 12th day of September, 2006.

                  ASHWORTH, INC.    
 
           
 
  By:   /s/ James B. Hayes    
 
                Name: James B. Hayes         Title: Chairman of the Board    

            PETER M. WEIL
      /s/ Peter M. Weil       Peter M. Weil           

For copyright registration purposes only, Mr. Weil needs to provide the
following information:

         
Address:
      Date of Birth:
 
       
 
       
 
      Nationality or Domicile:
 
       

8



--------------------------------------------------------------------------------



 



EXHIBIT A
PRIOR WORK PRODUCT DISCLOSURE
     1. Except as listed in Section 2 below, the following is a complete list of
all Prior Work Product that have been made or conceived or first reduced to
practice by Mr. Weil alone or jointly with others prior to the date of this
Agreement:

         
 
  þ   No inventions or improvements.
 
       
 
  o   See below:
 
       
 
                List other work product here:
 
       
 
  o   Additional sheets attached.

     2. Due to a prior confidentiality agreement, Mr. Weil cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which Mr. Weil owes to the following party(ies):

                  Invention or Improvement   Party(ies)     Relationship  
 
               
1.
               
 
               
2.
               
 
               
3.
               

         
 
  o   Additional sheets attached.

9



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT OF COPYRIGHT
     For good and valuable consideration which has been received, the
undersigned sells, assigns and transfers to Ashworth, and its successors and
assigns, the copyright in and to the following work, which was created by the
following indicated author(s):

         
Title:
       
 
 
 
   
 
       
Author(s):
       
 
       

         
Copyright Office Identification No. (if any):
       
 
     

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.
           Executed this ___ day of                     , 20___.

             
 
  Signature:        
 
     
 
   
 
           
 
  Printed Name:        
 
     
 
   

10